Mr. Justice Carter delivered the opinion of the court: Claim is made that the order of the trial court setting aside the decree and approving the master’s report of sale is not such a final order as can be appealed from. This court has so many times passed upon the question of an order confirming or setting aside a sale on direct appeal from the trial court, that whether such an order is final and appealable is no longer open for consideration in this court. (Duncan v. Sanders, 50 Ill. 475; Heberer v. Heberer, 67 id. 253; Sowards v. Pritchett, 37 id. 517; Quigley v. Breckenridge, 180 id. 627; Wilson v. Ford, 190 id. 614; Quick v. Collins, 197 id. 391; McCallum v. Chicago Title and Trust Co. 203 id. 142; Kiebel v. Leick, 216 id. 474; Compton v. McCaffree, 220 id. 137.) Under the long established practice on this point, as shown by the decisions just cited, it must be held that this appeal was properly brought to this court. The order overruling the objections to the master’s report of the second sale and confirming the report and directing a deed to the purchaser was entered on May 7, 1906, at the April term of the trial court. The order setting aside the sale from which this appeal was taken was entered at the September term, on October 8, 1906. This court held in Cook v. Wood, 24 Ill. 295, that after a term had expired a court had no discretion or authority at a subsequent term to set aside a judgment, and could amend it only in a mere matter of form. This decision has been quoted with approval many times by this court since it was rendered. (See, among other cases, Fix v. Quinn, 75 Ill. 232; Coursen v. Hixon, 78 id. 339; Tosctti Brewing Co. v. Koehler, 200 id. 369; Ford v. First Nat. Bank, 201 id. 120.) If fraud had entered into or become a part of the final order the rule would be otherwise, but no such charge is made in the objections filed, neither does the order itself setting aside the order of sale state any such ground. In the objections filed at the April term asking the court not to approve the second sale the charge was made that the master in chancery was in collusion with appellant as to certain matters. After the hearing- of the objections which raised this question the court overruled them, and entered an order at that term approving the sale and directing a deed to be issued to the purchaser. It is true, as claimed by appellees, that the first decree ordered a sale of the premises subject to some eight mortgages, aggregating on their face some $2850, without setting up clearly what ones, if airy, had been paid or the interest due on them, but the decree ordering the second sale specifically stated that two of these mortgages were still unpaid, amounting, in principal, to $750. There is nothing in the record to show what mortgages had been paid off, except the inference that would fairly be drawn from the wording of the two decrees on this question. There is nothing in the objections upon which the court finally acted, or in the order from which this appeal was prayed, that in any way impeaches the correctness of the finding of the decree that there were only two mortgages, amounting to $750, still left unpaid. Appellees, through their solicitor, filed objections to the first sale, but what the charges were in those objections this record does not disclose, as they were stricken from the files. Whatever they were, appellant consented, without a contest, to have the first sale set aside. All the parties to this appeal were willing parties to the decree setting aside the first sale and ordering the second sale to be made by the master. The record discloses that their solicitor was present at the second sale on February 20, 1906, and tends to show that one or both of the appellees, and the husband or husbands of one or both of appellees, were present at the sale. They filed objections to that sale at the March term, 1906, and were there represented by the same attorney who had filed objections to the original sale. That attorney, associated with other counsel, filed the objections at the October term upon which the order of sale was finally set aside and is counsel for the appellees on this appeal. None of the decrees set out as specifically and in as much detail as desirable the actual condition of the title as to the mortgages in question or as to the interest of-the Christian church in the property. An examination of the bill in connection with the decree, however, would show the interest of the church, and appellees themselves were under no disabilities and were represented by counsel through all these proceedings. It was their'duty to see that the decree properly and accurately set out the interest to be sold. Not having done so, they are in no position to complain. They consented to the setting aside of the first sale and entering of the decree directing the second sale. Such a consent decree cannot be reversed, set aside or impeached except for fraud or mistake. (Knobloch v. Mueller, 123 Ill. 554; Karr v. Freeman, 166 id. 299; Krieger v. Krieger, 221 id. 479. ) No attempt is made to charge such fraud or mistake. The premises were sold subject to the life interest of Daniel W. Buck, Sr., who was eighty-one years old at the time and has since died. This fact does not justify the setting aside of the sale) Nobody was deceived or misled in any way on this point. The original bill set up certain interests in one John Harley, and he and his heirs were made parties thereto, but no decree was entered against him or his heirs or assigns, and it is not shown in what way, if any, appellees were injured on this point. The case was dismissed as to him upon the ground that the Statute of Uses applied, and the original decree of the court found to that effect. The court, in its final order setting aside the sale, does not regard this point as of sufficient importance to refer to it in any way. Appellees being in court on the hearing as to the objections to the second sale which were overruled on May 7, 1906, when such sale was approved by the court, are bound as to all matters that were objected to then or might have been set up at that time. “The rule is, that the order of confirmation is conclusive as to all matters upon which the court might have been called upon to pass had the parties chosen to have brought them forward as objections to the confirmation,” (Speck v. Pullman Palace Car Co. 121 Ill. 33; Davis v. Gibbs, 174 id. 272.) The record does not disclose that there is any change in the situation since the first set of objections of appellees were filed, down to the time of the second sale at the April term, 1906, on May 7, and the filing of the last set of objections at the September term, (from the decree sustaining which this appeal was .prayed,) except the one fact that Daniel W. Buck, Sr., died in September, 1906, and his life estate thereby ceased. No proof was offered that the premises in question did not bring at this sale a fair and adequate price. The appraisers fixed the value of the property at $7x20, and it was sold at the sale in question, subject to the $750 mortgages and the life estate of Daniel W. Buck, Sr., for $5ooo, or $75 an acre. In the objections filed at the March term appellees claimed that the land was worth $125 an acre. In their last objections, filed at the October term, they claimed the land was worth $135 an acre, but they offered no'proof of any kind to uphold this claim. We held in Quigley v. Breckenridge, supra, that where a sale of this kind was objected to, the objectors asking for a re-sale should bring the money into court or make an advance bid or give a guaranty that there would be no loss on a re-sale. This practice has been approved in Ayers v. Baumgarten, 15 Ill. 444, Allen v. Shepard, 87 id. 314, Jennings v. Dunphy, 174 id. 86, Wilson v. Ford, supra, and McCallum v. Chicago Title and Trust Co. 203 id. 142. No guaranty was offered by the bidders nor was any money deposited, and there was no proof of any kind offered that the property would sell for more on a re-sale than the bid of appellant. For the reasons stated we think the court erred in sustaining the objections and setting aside the decree of May 7 approving the sale in question. The decree of the circuit court will accordingly be reversed and the cause remanded to that court for further proceedings in harmony 'with this opinion. Reversed and remanded.